Exhibit Company Contact: Investor Relations Contact: Mr. Richard F. Fitzgerald Mr. Crocker Coulson, President Chief Financial Officer CCG Investor Relations TechPrecision Corporation Tel: 1-646-213-1915 (NY office) or Tel: 1-610-246-2116 Mr. Gary Chin, Tel: 1-646-213-1909 Email: Fitzgeraldr@techprecision.com Email: crocker.coulson@ccgir.com www.techprecision.com www.ccgir.com FOR IMMEDIATE RELEASE TechPrecision Corporation Announces Share Exchange Agreement to Improve Its Capital Structure Westminster, MA – August 20, 2009 – TechPrecision Corporation (OTC Bulletin Board: TPCS) (“TechPrecision”, or “the Company”), a leading manufacturer of large-scale, high-precision machined metal fabrications with customers in the alternative energy, medical, nuclear, defense, aerospace and other commercial industries, today announced it has entered into an agreement with two of its investors – Barron Partners LP (“Barron”) and GreenBridge Capital Partners IV, LLC (“GreenBridge”), in which these investors will exchange all of their warrants for shares of series A convertible preferred stock. On August 14, 2009, Barron agreed to exchange all their warrants to purchase 3,371,064 shares of common stock for 1,300,490 shares of series A preferred stock, and GreenBridge agreed to exchange all their warrants to purchase 5,948,936 shares of common stock for 2,294,982 shares of series A preferred stock.The combined 9,320,000 warrants to be exchanged by Barron and GreenBridge carry exercise prices ranging from $0.436 per share to $0.654 per share. The transaction effectively recasts and reduces 9,320,000 shares of warrant overhang.Since each share of series A preferred stock is convertible into 1.3 shares of common stock, the transaction will effectively convert 4,699,929 of common stock equivalents from warrants to series A preferred stock.The transaction’s net effect will be a reduction in overall common stock equivalents of 4,620,071 shares, reducing the total fully diluted share count down from 32,104,534 to 27,484,463.According to the agreement, Barron and GreenBridge will be limited to selling no more than 25% of their aggregate holdings of the Company’s equity securities during any fiscal quarter of the Company, through August 15, 2010. "We are pleased to enter this exchange agreement with our investors, which will simplify our capital structure and significantly reduce potential dilution by removing a net 4.6 million shares of warrant overhang,” said Mr. Louis Winoski, CEO of TechPrecision Corporation. “We remain optimistic about our business, given signs of an economic recovery at hand, and believe this transaction will help our stock to move more freely towards intrinsic value while allowing new investors to more transparently assess our company and its capital structure." About TechPrecision Corporation TechPrecision Corporation, through its wholly-owned subsidiary Ranor, Inc., manufactures metal fabricated and machined precision components and equipment. These products are used in a variety of markets including: alternative energy, medical, nuclear, defense, industrial, and aerospace. TechPrecision’s goal is to be an end-to-end service provider to its customers by furnishing customized and integrated “turn-key” solutions for completed products requiring custom fabrication and machining, assembly, inspection and testing. To learn more about the Company, please visit the corporate website at http://www.techprecision.com.
